DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim 5 refer to “First quadrant”, “Second quadrant”, “Third quadrant” and “Fourth quadrant”, however no relevant recitation has been made in the original specification.  The applicant did not mention the relevant support for the new limitations.  The examiner reviewed the drawings and specification of the application, and concluded that the only proximate disclosure that refers to a four part designation is made in figures 23-24 of the drawings and paragraph [0144-0150], which did show first to fourth side in with claim 5, and dependent claims 6-9 are not support by the original specification and are analyzed to be new subject matter.
Claim Objections
Claim 9 is objected to because of the following informalities:  The cited element “the mask print coating” does not exist in the independent claim 5 and therefore is not supported.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 



Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US Pub: 2009/0002586 A1) in view of Watanabe (US Patent 8,804,317 B2).
 	As to claim 5, Kimura discloses a portable display device having a display panel mounted thereon (i.e. as seen in figure 58, Kimura discloses a portable phone device 5002 with a LCD panel 5008 mounted thereon) (see Fig. 58, [0986]), the portable display device further comprising: 
 	a driver and a panel electrode in the display panel (i.e. as seen in figure 56B the cellphone device 5002 clearly shows a LCD panel with the electrode and driver as shown in figure 56A and 56B) (see Fig. 56A, 56B, [0968-0985]), wherein the display panel has a right side as a first quadrant (i.e. as seen in figure 58 the display panel 5008 has a right side which can be seen as a first quadrant) (see Fig. 58, [0986]), an upper side as a second quadrant (i.e. the top portion of 5008 is the second quadrant) (see Fig. 58), a left side as a third quadrant (i.e. the left side of th 5008 is the third quadrant), and a lower side as a fourth quadrant (i.e. as seen in figure 56-58 the lower side of the 5008 unit is bounded to a FPC unit connected to the rest of the circuitry component of the cellphone 5007) (see Fig. 58, [0986-0987]), the first quadrant being longer than the second quadrant (i.e. the first quadrant as seen in figure 58 is show to be longer than the top portion as the display is of a cellular type where the vertical measurement is greater than the horizontal one as seen in figure 58) (see Fig. 58, 
 	a supply line connected to the panel electrode (i.e. as seen in figure 43A the supply line on the matrix for the display panel clearly present on the LCD panel 5008 which provide panel electrode the electrical signal to drive it respectively) (see Fig. 43, [0504-0505]), wherein the supply line passes through at least one side between the first quadrant and the second quadrant to be connected to the fourth quadrant (i.e. as seen in figure 43 and 46, [0504-0505]) the supply line is shown to be line 3010 and 3012 which are arrays that exists between the left and right side of the display and which are connected to the FPC as seen in figure 46 to provide the electrical energy to control the display unit) (See Fig. 43 and 46, [0504-0505]), being connected to the driver (i.e. as seen in figure 56B the FPC is connected to the driver which outputs control to the display unit) (see Fig. 46B, [0968-0975]); and 
 	an input unit for inputting information on the display panel, wherein the input unit is a touch panel unit (i.e. the figure 59D shows a touch panel input system which utilizes the display integration of figure 56 embodiment) (see Fig. 59D, [0994]), and a flexible printed circuit (FPC) connecting the input unit to a main unit in which a central processing unit is located in the fourth quadrant of the display panel (i.e. as seen in the layout of the figure 56 the FPC 4813 is show to connect the various component of the system together) (see Fig. 56A, 56B, [0968-0969]).

 	Watanabe teaches the touch panel input unit being a capacitance type whereby the display unit is a modular mobile display device (see Fig. 16-20, Col. 27, Lines 50-60); since Both Kimura and Watanabe discloses a modular display unit with input capacity they are analogous as having the same field of endeavor.  Also, it would have been obvious for an artisan at the time the invention was made to have used the actual capacitance based design of Watanabe, in the overall system of Kimura’s figure 56-57 embodiment, in order to reduce the invention into practice with an actual capacitance based touch input system (see Watanabe, Fig. 20, Col. 27, Lines 50-60).
 	Kimura teaches the portable display device according to claim 5, wherein the edge of the input unit or a protective plate is coated opaquely (i.e. since the LCD device of Kimura is explicitly define as the light-scattering type, transparent-opaque change type, the cell design of such LCD requires that the cellular wall be of a protective opaque design with the material is coated a non-transparent design to allow for forward scattering to have the light recycled and viewable by the user) (see [0032]).
 	As to claim 7, Kimura teaches the portable display device according to claim 5, wherein an opening for a camera is located on the edge of the input unit (i.e. as seen in figure 58 the input unit of the cellular phone device 5002 include the 5010 assembly which has a camera device mounted on the edge of the input unit this is seen as the board is attached separately via the 5007 input circuit board) (See Fig. 58, [0986]).

 	As claim  9, Kimura teaches the portable display device according to claim 5, however claim 5 do not refer to a mask print coating and therefore, the added claim element is not supported on the antecedent basis of the independent claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art Kim (US Pub: 2013/0187833 A1) is cited to teach another module type of LCD display with the 4 quadrant and 4 sided device with the FPC attachment (see Fig. 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        October 21, 2021